DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "and the two adjacent photoelectric modules are electrically spliced together" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Because of their dependency, claims 14-19 are necessarily rejected. 
As best  understood, the following rejection applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Li et al (20100008090).
Regarding claim 1, Li et al discloses a linear lamp(figs. 12a-14g), comprising housings(1200) and a splicing member(1203, 1204), wherein: a number of the housings is at least two(fig. 12a), the splicing member is mounted at an end of each of the housings(fig. 12a), and the two adjacent splicing members are in snap-fit connection to splice the two adjacent housings together(1419, Figs. 14a-14d)).

Regarding claim 2, the  facing end faces of the two adjacent housings are attached to each other(12a. 12b, 13a, 13b, 14a).

Regarding claim 13, the linear lamp further comprises a connector(1415) and at least two photoelectric modules(102), the photoelectric modules are mounted in the housing by using the connector(14d,), and the two adjacent photoelectric modules are electrically spliced together( By PCB,101,100).

Regarding claim 20, the linear lamp further comprises a light distribution component (1418), the light distribution component is an integrally formed member(14d), and the adjacent housings are both connected to the light distribution component(fig. 14a).

Allowable Subject Matter
Claims 3-12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art cited of record does not anticipate individually or teach in combination the limitations of claims 3-12. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875